Citation Nr: 1616592	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  07-03 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected osteoarthritis and chondromalacia of the left knee. 
 
2.  Entitlement to an evaluation in excess of 10 percent for service-connected osteoarthritis and chondromalacia of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to May 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2005 and May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran was afforded a Travel Board hearing in May 2011.  A transcript has been associated with his claims folder.

The Board remanded the Veteran's claims in September 2011.  The appeals for entitlement to service connection for a lumbar spine disability and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) were granted by a December 2014 rating decision and the Board no longer has jurisdiction over these claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  The Veteran's representative indicated in a February 2016 informal hearing presentation that his knee disabilities had worsened since the March 2014 examination.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (the Veteran is competent to provide an opinion that his disability has worsened).  Therefore, the Veteran should be provided a VA examination to determine the current severity of his knee disabilities.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from VA medical facilities.

2.  Then, schedule the Veteran for a VA examination for the purposes of clarifying the severity of his service- connected bilateral knee disabilities.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the Veteran and the results of any diagnostic testing deemed necessary, to include the goniometer, if appropriate, the examiner should specifically delineate all symptomatology associated with the Veteran's service-connected right and left knee disabilities, including any loss of motion or instability. 

The examiner should also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  A complete rationale for any opinions expressed should be given.

3.  Then, the RO or the AMC should readjudicate the claims.  If a benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




